DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (Uchida US 2006/0011507).

1: Uchida teaches a panel storage container (container 1) comprising: 
a container body (body comprising shelf pieces 2) capable of storing unclaimed panels; and 

wherein the panel support means includes: 
a panel support body (see the panel support body for the left and right edges of unclaimed panels) for supporting right and left edges of the panels; 
a central support portion (central support comprising 51 and 3, Figure 2) that extends along a front and rear direction (see the front and rear directions below in Figure 1) and capable of supporting each middle portion of the unclaimed panels; and 
bodies (generally shown as 2, see Figure 1 below) contacting the unclaimed panels, 
wherein the bodies are provided along a front and rear direction of the central support portion at a predetermined interval (see Figure 1 below where the contacting bodies are provided along the front and rear direction of the central support portion, and are spaced apart).
	Uchida teaches the claimed invention with the exception of an explicit teaching of the bodies being elastic.
	Uchida teaches that elastic carbon fiber as the material of choice for support bar (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchida such that the material of choice for the bodies (2) of Uchida was made from an elastic material in order to have flexural rigidity, heat resistance and vibration dampening and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    861
    887
    media_image1.png
    Greyscale

2: The modified Uchida teaches the claimed invention as discussed above for Claim 1 except that the elastic bodies are annular shaped.
Uchida teaches that support bars (3) are capable of having various shapes (Figures 3A-3I) and specifically an annular shape (e.g. rounded shape in Figure 3D, paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchida such that the elastic bodies (2) are of a different shape such as rounded, triangular or trapezoid in order to accommodate various panels In re Dailey et al., 149 USPQ 47.  

3: The modified Uchida teaches the claimed invention as discussed above for Claim 2 and the modified Uchida teaches that the cross section of the elastic bodies is formed in a circular shape (since the elastic bodies are modified above to have a rounded shape of Figure 3D, the cross section of the elastic bodies would be circular in shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchida such that the cross section of the elastic bodies is formed in a circular shape for reasons stated above in Claim 2.

6: The modified Uchida teaches the claimed invention as discussed above for Claim 1 except that the central support portion is a solid or hollow cylindrical member.
Uchida teaches that the support bars (3) can have a hollow structure (Figure 4, paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchida such that the support bar of Uchida was a hollow cylindrical member in order to provide a light weight support and furthermore a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (Uchida US 2006/0011507) in view of Dill (US 8,322,733).

8: The modified Uchida teaches the claimed invention as discussed above for Claim 1 except that the predetermined interval ranges from 50mm to 100mm.
Dill teaches that the vertical slots (10) which are slots or notches or cutouts are spaced between 0.25 inch (6.35mm) and 2.5 inches (63.5 mm) apart depending on the size of the articles (col. 3, ll. 17-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchida such that the interval ranges from 50mm to 100mm in order to accommodate panels of varying sizes and Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 4-5, 7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.